Citation Nr: 0926434	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  06-00 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for residuals, 
shell fragment wound (SFW), muscle group (MG) XIII, right 
thigh, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals, 
SFW, MG XIV, right thigh, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for residuals, 
SFW, MG XV, right thigh, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an initial compensable rating for sensory 
neuropathy in the distribution of the S1 nerve of the right 
thigh.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel

INTRODUCTION

The Veteran had active service from October 1963 to August 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the Veteran's claims for 
increased ratings in connection with muscle damage to MG 
XIII, XIV, and XV.  In February 2008, the Board remanded the 
claims for evidentiary and procedural considerations.

The record further reflects that the Veteran has filed a 
notice of disagreement with the October 2008 rating 
decision's assignment of a noncompensable rating for sensory 
neuropathy in the distribution of the S1 nerve of the right 
thigh.  Therefore, the Board must additionally exercise 
jurisdiction of this issue for the purpose of remanding the 
claim for the issuance of a statement of the case.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  

The issue of entitlement to an initial compensable rating for 
sensory neuropathy in the distribution of the S1 nerve of the 
right thigh is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no evidence of injury to MG XIII, and there is 
therefore no basis to assign a rating for this MG higher than 
the protected rating of 10 percent.  

2.  The Veteran's SFW, MG XIV, right thigh, is manifested by 
a moderate, through and through, wound to MG XIV.  The 
clinical evidence does not reveal any compensable limitation 
of motion, functional loss due to pain, or loss of muscle 
tissue.

3.  The Veteran's SFW, MG XV, right thigh, is manifested by a 
moderate, through and through, wound to MG XV, with a 
retained foreign body.  The clinical evidence does not reveal 
any compensable limitation of motion, functional loss due to 
pain, or loss of muscle tissue.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
SFW, MG XIII, right thigh, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 
4.55, 4.56, 4.59, 4.73, Diagnostic Code 5313 (2008).

2.  The criteria for a rating in excess of 10 percent for 
SFW, MG XIV, right thigh, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 
4.55, 4.56, 4.59, 4.73, Diagnostic Code 5314 (2008).

3.  The criteria for a rating in excess of 10 percent for 
SFW, MG XV, right thigh, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 
4.55, 4.56, 4.59, 4.73, Diagnostic Code 5315 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice was presumed prejudicial 
and must result in reversal unless VA showed that the error 
did not affect the essential fairness of the adjudication by 
demonstrating that the essential purpose of the notice was 
not frustrated.  See Sanders v. Nicholson, 487 F.3d 881, 889 
(2007).  However, the U.S. Supreme Court recently reversed 
that decision based on a finding that the Federal Circuit's 
framework for harmless-error analysis was too rigid and 
placed an unreasonable evidentiary burden upon VA.  Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009).  The Supreme Court held 
that a mandatory presumption of prejudicial error in every 
instance of defective VCAA notice was inappropriate and that 
determinations concerning harmless error should be made on a 
case-by-case basis.  Id.  In addition, the Supreme Court 
rejected the Federal Circuit's reasoning, in part, because 
the Federal Circuit's framework required VA, not the 
claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the 
party that seeks to have a judgment set aside due to an 
erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

In the instant case, the Veteran has not identified any 
deficiency in notice which would compromise a fair 
adjudication of the claim.  Nevertheless, the Board has 
considered whether the defective notice provided to the 
Veteran resulted in prejudicial error.

In this regard, the Board observes that, although the Supreme 
Court reversed the presumptive prejudice framework set forth 
in Sanders, it did not find fault with the analysis for 
determining whether a VCAA notice error affected the 
essential fairness of the adjudication.  Accordingly, where 
there is a defect in the content of VCAA notice, it may be 
established that such error did not affect the essential 
fairness of the adjudication by showing that the essential 
purpose of the notice was not frustrated.  See Sanders, 487 
F.3d at 889.  Such a showing may be made by demonstrating, 
for example, (1) that the claimant had actual knowledge of 
what was necessary to substantiate the claim and that the 
claim was otherwise properly developed, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed to substantiate the claim, or (3) that the benefit 
could not be awarded as a matter of law.  Id.; see also 
Vazquez-Flores, 2 Vet. App. at 46.  Actual knowledge may be 
established by statements or actions by the claimant or the 
claimant's representative demonstrating an awareness of what 
is necessary to substantiate his or her claim.  Id. at 48 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  
Because reversal is warranted only if an error affects the 
essential fairness of the adjudication, consideration should 
also be given to whether the post-adjudicatory notice and 
opportunity to develop the case that was provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim served to render any pre-adjudicatory VCAA notice 
errors non-prejudicial.  Id. at 46.

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

A letter satisfying the notice requirements under 38 C.F.R. § 
3.159(b)(1) was sent to the Veteran in November 2004, prior 
to the initial RO decision that denied the claims in January 
2005.  The letter informed him of what evidence was required 
to substantiate the claims and of his and VA's respective 
duties for obtaining evidence.  He was also asked to submit 
evidence and/or information in his possession to the RO.  An 
additional letter, which met most of the requirements of 
Vazquez-Flores, was sent to the Veteran in April 2008.  

Further, in this case, the Veteran was provided with 
correspondence regarding what was needed to support his 
claims.  Specifically, the November 2004 and April 2008 VCAA 
notice letters advised the Veteran that his statements and 
medical and employment records could be used to substantiate 
his claims, and the Veteran can reasonably be expected to 
have understood the applicable diagnostic codes provided in 
the September 2005 statement of the case, April 2008 letter, 
and March 2009 supplemental statement of the case.  Thus, 
given the November 2004, September 2005, April 2008, and 
March 2009 VA correspondence, the Veteran is expected to have 
understood what was needed to support his claims.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claims as reflected in his 
statements and correspondence.  Specifically, at the time of 
his VA examination in December 2004, the Veteran indicated 
that he experienced increased pain in the area of the right 
buttocks with prolonged, sitting, standing or ambulation.  
The right lower extremity would also become easily fatigued.  
Similarly, at the time of his VA examination in June 2008, 
the Veteran reported increased pain in the pelvic area with 
prolonged sitting.  

In summary, the Board submits that the above statements and 
evidence demonstrate the Veteran's knowledge of the need to 
be worse to support his claims, with particular emphasis on 
an adverse impact on his daily life and employment, and that 
any notice deficiencies in this matter do not affect the 
essential fairness of the adjudication.  

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent post-
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The RO has obtained service and VA treatment records.  The 
Veteran was also afforded multiple VA examinations to support 
his increased rating claims, and the Veteran has not argued 
that the most recent VA examination is inadequate for rating 
purposes.  Significantly, the Veteran has not identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  Consequently, the 
Board does not find that remand at this time for further 
examination is warranted.

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


II.  Entitlement to Ratings in Excess of 10 percent for 
Service-connected SFW to MG XIII, XIV, and XV, Right Thigh

Background

Service medical records reflect that the Veteran sustained a 
fragmentation wound of the right thigh on August 24, 1966.  
The wound was subsequently debrided and the Veteran underwent 
a course of penicillin and streptomycin.  On the same day of 
admission, the Veteran was found to be granulating nicely and 
that he was ready for discharge.  Approximately ten days 
later, the Veteran was found to be fit for duty.  A December 
1966 clinical record reveals that the Veteran complained of 
swelling and soreness at the site of his right thigh shrapnel 
wound; symptomatic foreign body was diagnosed.  The Report of 
Medical Examination at separation dated in August 1967 
includes a note indicating the presence of a 3/4 inch in 
diameter scar of the right thigh.  No abnormal clinical 
findings were noted.

The Veteran was afforded a VA examination in October 1968.  
He complained of leg pain on extended standing and also of 
itching and burning of scars.  Orthopedic examination showed 
that the Veteran indicated that he had received two shrapnel 
wounds of the right thigh.  One was thought to have been a 
through and through injury, the other was thought to be 
retained.  It was noted that both points of entry were noted 
to be quite close together.  Scars were noted at this 
location.  Both orthopedic and neurologic examination was 
described as entirely negative.  Residuals of shell fragment 
wounds of the right thigh was diagnosed.

In November 1968, the RO granted service connection and a 10 
percent disability rating for shell fragment wound residuals 
of the right thigh under Diagnostic Code 5313.

It is noted that VA treatment records, dated from November 
1986 to January 1987, have been associated with the clams 
folder; however, these records are not shown to concern 
treatment received by the Veteran for residuals of his right 
thigh injury.  The Board also points out that a color 
photograph, and a photocopy of this photograph, have been 
associated with the evidence of record.

The report of a July 1998 examination shows that the Veteran 
complained of beginning to experience symptoms relating to 
his right thigh injury about 10 years ago.  He also 
complained that he had pain in the inner aspect of the medial 
side of his right thigh when he sat for an extended duration.  
No focal weakness, tingling, or numbness in the extremity was 
reported, and no other precipitating factors were shown.  On 
examination, a one centimeter (cm) healed scar over the 
medial aspect of the proximal right thigh very close to the 
gluteal cleft and scrotum about .5 cm in length was noted, 
with a hard subcutaneous mass felt at the same place.  The 
mass was described as freely moveable and nontender.  Another 
wound, described as about 2 cm in length, and noted to 
supposedly be an exit wound for other shrapnel, was noted to 
be present on the anterior aspect of the upper thigh.  The 
skin was noted to reflect good healing at the scar site, and 
there was some mild adherence of the skin to the underlying 
tissues which was noted to be nontender.  The underlying 
tissues and muscles showed mild deficiency for deep 
palpation.  The entry wound (on the medial aspect of the 
proximal thigh) was noted by the examiner to be in muscle 
group XV (medial thigh muscle group) and the exit wound on 
the anterior aspect of the thigh was noted to be in muscle 
group XIV (anterior thigh).  No evidence of tendon, bone, or 
nerve damage was indicated.  The Veteran was shown to have 
5/5 motor strength for thigh abduction, adduction, flexion, 
and extension; and for leg extension and flexion.  No muscle 
herniation was noted.  X-ray examination was noted to be 
normal, with no mention of any foreign bodies.  The diagnosis 
was history of shrapnel wounds with a small possible foreign 
body felt subcutaneously over the medial upper aspect of the 
thigh.  The examiner noted that it was located in an area 
that it should not cause any significant problems.  It was 
further noted that no motor or sensory deficit were present 
and that the shrapnel wounds did not appear to be causing any 
physical limitation in any way.

VA muscles examination in December 2004 revealed that the 
Veteran reported a history of shrapnel wounds that entered 
through the right buttocks and exited through the anterior 
upper medial thigh groin areas.  There was no bone involved 
and no vascular compromise.  He was assisted to the ship's 
hospital and was hospitalized approximately 10 days.  He was 
then returned to full field duty.  The Veteran claimed to 
still have shrapnel in the buttock region.  While in a 
prolonged sitting position, greater than 15 minutes, at the 
point of where the shrapnel remains, sometimes he had a 
pressure burning sensation like something was sticking into 
his buttock.  He had increased muscle fatigue in the right 
lower extremity.  With prolonged sitting for over 45 minutes 
he would have a pressure like sensation.  The discomfort was 
intermittent.  It was worse with prolonged sitting, standing, 
or ambulation.  Activities such as riding his four-wheeler 
exacerbated the symptoms in his right buttocks.  He also had 
numbness in the medial aspect around the exit wound.  The 
right lower extremity became easily fatigued, worse in the 
late afternoons compared to early mornings.  The muscle 
groups affected were noted to be XIV and XV.  

Physical examination revealed that the entry wound scar was 
just below the right buttocks to the medial aspect.  The scar 
measured 4 cm x 1 millimeter (mm).  It was white, 
nonadherent, not retracted, and nontender.  Medial to that 
incision, the examiner could palpate a hardened object of 
about 1 cm in size, nontender, which did not interfere with 
skin integrity.  The exit wound to the medial upper thigh, 
groin area, measured 2 cm x 0.5 cm, was retracted, and had 
some adherence.  It was nontender, and there was no skin 
discoloration or ulerations.  At about 2 inches around at 
each of the entry and exit wounds there was dullness to sharp 
versus dull sensation.  The Veteran was able to demonstrate 
knee extension, and simultaneous flexion of the hip and knee 
equally.  The Veteran was able to demonstrate abduction of 
the hip, flexion of the hip, and flexion of the knee.  Knee 
flexion while sitting on the right was to 120, 130, and 125 
degrees, and on the left, to 130, 130, and 125.  Hip flexion 
while lying on the right was to 100 degrees, times 3, and on 
the left, to 95, 100, and 105.  Hip abduction while standing 
on the right was to 40, 40, and 35 degrees and on the left, 
to 45 degrees, times 3.  It was noted that the Veteran had 
difficulty with balance while placing weight on the 
unilateral extremity for this hip abduction examination.  Hip 
internal rotation on the right was to 30, 25, and 30 degrees, 
and on the left, to 40, 35, and 40 degrees.  External hip 
rotation was to 40 degrees.  The examiner concluded that the 
Veteran's wound was a through and through wound with entry 
just below the right buttocks and exit on the right thigh 
groin region anterior aspect.  His symptoms continued to be a 
pressure burning sensation.  He also reported fatigue in the 
right lower extremity compared to the left.  The Veteran was 
able to demonstrate full knee extension and flexion.  Hip 
abduction was noted to be slight decreased compared to the 
left.  X-rays revealed two radiopaque densities overlying the 
soft tissues of the upper medial right thigh measuring 
approximately 7-8 mm each.  

VA examination in June 2008 revealed that the Veteran's wound 
went in the posterior aspect of his right thigh and exited at 
the anteriomedial aspect.  The Veteran now reported pain when 
he sat too long in the pelvic area.  He related this to a 
piece of shrapnel that was in his leg.  He also reported that 
he got tired and his foot would start to drag, and there was 
decreased sensation in the great and second toe on an 
intermittent basis.  There was also decreased sensation on 
the medial aspect of his right knee that was present all the 
time.  He retired from the post office in January 2008 
reportedly because of the right lower extremity pain.  

Examination of the right lower extremity revealed a dorsalis 
pedis pulse which was 2+.  The range of motion of the knee 
was 0 to 120 degrees.  There was no change with repetition.  
There was no pain motion.  He had decreased sensation on the 
medial aspect of the knee in the distribution of the 
saphenous nerve.  Hip range of motion was to 100 degrees 
flexion, 10 degrees internal rotation, 30 degrees external 
rotation, 30 degrees abduction, and 20 degrees adduction.  
Again, there was no change with repetition or pain motion.  
Examination of the Veteran's scars revealed negative 
findings.  X-rays revealed mild patellofemoral arthritis on 
the right knee.  There were also two, maybe three, small 
radiopaque objects that were present in the medial thigh.  
The assessment was residuals of shrapnel injuries to the 
right thigh and sensory neuropathy in the distribution of the 
saphenous nerve.  The examiner commented that there was no 
weakened movement or excessive fatigability on examination 
but there was incoordination of movement.  There was also 
mild discomfort, the examiner noting that it was conceivable 
that pain could further limit function as described, 
particularly with repetition.  

In a statement dated in June 2008, the Veteran's spouse 
contended that the Veteran's in-service wound had forced him 
into early retirement.  

Analysis

Generally, an evaluation of the extent of impairment requires 
consideration of the whole recorded history (38 C.F.R. §§ 
4.1, 4.2), but when, as here, service connection has been in 
effect for many years, the primary concern for the Board is 
the current level of disability.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Yet, the relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
establishing the state of the disability from the time period 
one year before the claim was filed until a final decision is 
issued.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  
Thus, staged ratings may be assigned if the severity of the 
disability changes during the relevant rating period.  As 
discussed below, the record reflects that the Veteran's 
residuals of SFW to MG XIII, XIV, and XV have remained 
constant with respect to the applicable schedular criteria.

New criteria for rating muscles injuries became effective 
July 3, 1997.  The Veteran's claims were received in October 
2004.  The relevant muscle injuries are rated as follows.

38 C.F.R. Part 4, Code 5313 (2008) Muscle Group XIII.  
Function: Extension of hip and flexion of 
  knee; outward and inward rotation of flexed knee; acting 
with
  rectus femoris and sartorius (see XIV, 1, 2) synchronizing 
  simultaneous flexion of hip and knee and extension of hip 
and 
  knee by belt-over-pulley action at knee joint.  Posterior 
  thigh group, Hamstring complex of 2-joint muscles: (1) 
Biceps 
  femoris; (2) semimembranosus; (3) 
semitendinosus.............

    
Severe.................................................... 40  
    Moderately 
Severe......................................... 30
    
Moderate.................................................. 10
    
Slight.................................................... 0

38 C.F.R. Part 4, Code 5314 (2008) Muscle Group XIV Function: 
Extension of knee (2, 3, 4, 5);
  simultaneous flexion of hip and flexion of knee (1); 
tension
  of fascia lata and iliotibial (Maissiat's) band, acting 
with
  XVII (1) in postural support of body (6); acting with
  hamstrings in synchronizing hip and knee (1, 2). Anterior
  thigh group: (1) Sartorius; (2) rectus femoris; (3) vastus
  externus; (4) vastus intermedius; (5) vastus internus; (6)
  tensor vaginae 
femoris.......................................

    
Severe.................................................... 40
    Moderately 
Severe......................................... 30
    
Moderate.................................................. 10
    
Slight.................................................... 0

38 C.F.R. Part 4, Code 5315 (2008) Muscle Group XV Function: 
Adduction of hip (1, 2, 3, 4);
  flexion of hip (1, 2); flexion of knee (4). Mesial thigh
  group: (1) Adductor longus; (2) adductor brevis; (3) 
adductor
  magnus; (4) 
gracilis.........................................

    
Severe.................................................... 30
    Moderately 
Severe......................................... 20
    
Moderate.................................................. 10
    
Slight.................................................... 0

38 C.F.R. § 4.56 (2008) provides guidance in evaluating 
disabilities residual to healed wounds involving muscle 
groups due to gunshot trauma.  A slight disability of muscles 
may result from a simple wound of muscle without debridement 
or infection.  The history of the disability should be 
considered including service department records of a 
superficial wound with brief treatment and return to duty and 
evidence of a wound which was healing with good functional 
results and no cardinal signs or symptoms of muscle injury or 
painful residuals.  Objective findings include minimal scar, 
no evidence of fasciola defect, atrophy, or impaired tonus, 
and no impairment of function or metallic fragments retained 
in muscle tissue.

A moderate disability of the muscles may result from through 
and through or deep penetrating wounds of relatively short 
track by single bullet or small shell or shrapnel fragment.  
The absence of the explosive effect of high velocity missile 
or of the residuals of debridement or of prolonged infection 
is also considered moderate.  The history of the disability 
should be considered, including service department records or 
other sufficient evidence of hospitalization in service for 
treatment of the wound.  Records in the file of consistent 
complaints on record from the first examination forward of 
one or more of the cardinal symptoms of muscle wounds, 
particularly fatigue and fatigue-pain after moderate use, and 
an affect on the particular functions controlled by the 
injured muscles should be noted.  Objective evidence of a 
moderate disability includes entrance and (if present) exit 
scars which are linear or relatively small and so situated as 
to indicate relatively short track of missile through muscle 
tissue, signs of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of definite 
weakness or fatigue in comparative tests.  38 C.F.R. § 
4.56(b) (2008).

A moderately severe disability of the muscles may result from 
through and through or deep penetrating wound by high 
velocity missile of small size or large missile of low 
velocity, with debridement or with prolonged infection or 
with sloughing of soft parts, intermuscular cicatrization.  
The history of the disability should be considered including 
service department record or other sufficient evidence 
showing hospitalization for a prolonged period in service for 
treatment of wound of severe grade.  Record in the file of 
consistent complaint of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability because of 
inability to keep up with work requirements is to be 
considered, if present.  Objective evidence of a moderately 
severe disability includes entrance and (if present) exit 
scars relatively large and so situated as to indicate track 
of missile through important muscle groups.  Indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) give positive evidence of marked or 
moderately severe loss.  38 C.F.R. § 4.56(c) (2008).

"Severe" muscle disability usually results from through-and- 
through or deep penetrating wounds as a result of high 
velocity missiles, or large or multiple low velocity 
missiles, or shattering bone fracture with extensive 
debridement, or sloughing of soft parts, or intermuscular 
binding and cicatrization.  Ordinarily, this results in 
extensive ragged, depressed and adherent scars of the skin so 
situated as to indicate wide damage to muscle groups in the 
track of the missile(s).  Palpation should indicate moderate 
or extensive loss of deep fascia or of muscle substance.  
Affected muscles do not swell and harden normally during 
contraction.  38 C.F.R. § 4.56(d) (2008).

While the RO initially rated the wounds as being of Muscle 
Group XIII, that was based on the RO's interpretation of the 
location of the wounds from the examining physician's 
description in October 1968.  On the VA examination in July 
1998, the doctor directly expressed an opinion as to which 
muscle groups were involved.  The October 2004 VA examiner 
also identified MG XIV and XV as the muscle groups involved 
in the Veteran's shrapnel wound.  These opinions, specifying 
the muscle groups, are more probative than the earlier 
general description and establishes that the service-
connected wound involves Muscle Groups XIV and XV, rather 
than XIII.  Thus, the Board initially finds that since the 
evidence is against the existence of any injury to MG XIII, 
there is therefore no basis to assign a rating for this MG 
higher than the protected rating of 10 percent.

As for MG XIV and XV, the evidence shows that the Veteran 
sustained 2 wounds with the entry in Muscle Group XV.  One 
fragment passed through that muscle group and exited through 
Muscle Group XIV.  Hence, there was a through and through 
wound of Muscle Groups XIV and XV.  A through and through 
wound must be assigned at least a moderate rating.  38 C.F.R. 
§ 4.56(b) (2008).  Moreover, several small foreign bodies 
have been confirmed by X-rays in 1968, 2004, and 2008, and by 
clinical findings in 1968, 1998, 2004, and 2008.  The foreign 
bodies also support the conclusion that the wound to Muscle 
Group XV is at least moderate.  

However, in examining the criteria for moderately severe 
muscle injury, the Board would first point out that service 
department records do not demonstrate hospitalization for a 
prolonged period in service for treatment of a wound of 
severe grade, and while the Veteran and his spouse assert 
that he retired from the post office as a result of his 
wound, there is no medical opinion linking his inability to 
be gainfully employed to all or any of his muscle group 
injuries.  Objective evidence of a moderately severe 
disability also includes entrance and (if present) exit scars 
relatively large and so situated as to indicate track of 
missile through important muscle groups, indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with sound side, and tests of 
strength and endurance of muscle groups involved (compared 
with sound side) give positive evidence of marked or 
moderately severe loss.  Here, examination has revealed no 
muscle damage, relatively small entrance and exit scars, and 
a lack of evidence of any significant decrease in strength 
and endurance with respect to the muscle groups involved.  38 
C.F.R. § 4.56(c) (2008).  In 2004, motor function of hip 
abduction compared to the unaffected side was only slightly 
decreased.  Range of motion measurements did not detect 
fatigue in repetitive movements.  In 2008, the Veteran had 
5/5 strength in both lower extremities and there was no 
muscle loss.  There were normal symmetrical muscles in both 
lower extremities.  The examiner noted that there appeared to 
be no weakened movement or excess fatigability, and there was 
only mild discomfort.  The examiner stated that it was 
conceivable that pain could further limit function as 
described, particularly with repetition; however, it was not 
feasible to express this in terms of any additional 
limitation of motion.  

Since a finding of severe muscle disability requires an even 
greater showing of muscle and skin disturbance, an even 
higher rating for either MG XIV or XV for severe muscle 
disability is clearly not warranted.  

Consequently, as the Board has determined that neither the 
Veteran's SFW of MG XIV nor XV may be considered as 
moderately severe or greater in severity, the Board finds 
that the evidence is against the assignment of a rating in 
excess of 10 percent for either disability.  38 C.F.R. § 4.73 
(2008).

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 are not 
applicable because Diagnostic Codes 5314 and 5315 do not 
contemplate limitation of motion based upon a joint 
abnormality (as opposed to limitation of motion based upon a 
muscle injury).  See Johnson v. Brown, 9 Vet. App. 7 (1996); 
see also DeLuca v. Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 
9-98 (August 1998).  Moreover, symptoms such as weakness, 
loss of power, fatigue-pain, etc., are specifically 
contemplated by Diagnostic Codes 5314 and 5315.  See 38 
C.F.R. § 4.56(c).

The Board would like to further point out that the rating 
criteria are part of the regulations and they show that both 
MG XIV and XV affect the functioning of the knee and hip.  
Consequently, the special combining procedures of 38 C.F.R. 
§ 4.55(e) (2008) do not apply.  

There is also no evidence that the wound scars are unstable, 
or painful on examination, or that they limit thigh function.  
Therefore, an additional rating based on the scars is not 
warranted.  38 C.F.R. Part 4, Codes 7803, 7804, 7805 (2008).  
Similarly while there is some evidence of decreased hip and 
knee motion, this has at no point amounted to compensable 
limitation of motion under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5251, 5252, 5253, 5260, or 5261 (2008).  In addition, 
while there has been a recent diagnosis of mild arthritis in 
the right knee, such disability has not been associated with 
the Veteran's service-connected SFW, and therefore cannot 
provide a basis for a separate compensable rating for right 
knee arthritis.  

With respect to any neurological component of the Veteran's 
SFW, the record reflects that the Veteran has filed a notice 
of disagreement with the noncompensable rating recently 
assigned for sensory neuropathy in the distribution of the S1 
nerve of the right thigh, but has not yet been provided with 
a statement of the case.  Consequently, the Board finds that 
this issue is not a subject for current appellate review.  

In summary, based on all of the foregoing reasons, the Board 
finds that a preponderance of the evidence is against 
entitlement to ratings in excess of 10 percent for SFW, MG 
XIII, right thigh, SFW, MG XIV, right thigh, and SFW, MG XV, 
right thigh.  


III.  Extraschedular Consideration

Finally, the Board would point out that the rating schedule 
represents as far as practicable, the average impairment of 
earning capacity.  Ratings will generally be based on average 
impairment.  38 C.F.R. § 3.321(a), (b) (2008).  To afford 
justice in exceptional situations, an extraschedular rating 
can be provided.  38 C.F.R. § 3.321(b).  

The United States Court of Appeals for Veterans Claims 
(Court) clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected 
SFW of MG XIII, XIV, and XV, right thigh, include complaints 
of pain and muscle fatigue.  However, such impairment is 
contemplated by the applicable rating criteria.  The rating 
criteria reasonably describe the Veteran's disabilities.  
Referral for consideration of extraschedular ratings is, 
therefore, not warranted.  


ORDER

Entitlement to a rating in excess of 10 percent for 
residuals, SFW, MG XIII, right thigh, is denied.

Entitlement to a rating in excess of 10 percent for 
residuals, SFW, MG XIV, right thigh, is denied.

Entitlement to a rating in excess of 10 percent for 
residuals, SFW, MG XV, right thigh, is denied.  


REMAND

In October 2008 the RO granted service connection for sensory 
neuropathy in the distribution of the S1 nerve of the right 
thigh and assigned a noncompensable rating for this 
disability.  The Veteran submitted a notice of disagreement 
with this decision in March 2009.  Because the filing of a 
notice of disagreement initiates appellate review, the claim 
must be remanded for the preparation of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with 
respect to the issue of entitlement to 
a compensable evaluation for service-
connected sensory neuropathy in the 
distribution of the S1 nerve of the 
right thigh.  The Veteran should be 
advised of the need to file a 
substantive appeal following his 
receipt of the statement of the case if 
the Veteran wishes to complete an 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


